Opinion by
Me. Justice Elkin,
This bill as originally filed was for discovery and an *391accounting. In that bill Duffey was the plaintiff, and the Jennings Brothers, defendants. Subsequently the Jennings Brothers filed a cross-bill against Duffey and Galloway to determine the ownership of the fund in their hands which accumulated out of the profits of the carried interest in the Divver lease, which is the subject matter of the present controversy. Each of the cross-defendants, Duffey and Galloway, answered claiming the fund. Under the pleadings the parties proceeded to a hearing before the learned judge of the court below sitting as a chancellor. A large volume of testimony was taken in support of the respective contentions of the parties, and this has necessitated the reading of a most voluminous record in order to properly determine whether any reversible error was committed in the findings of fact or conclusions of law by the learned court below. The whole case turns upon the findings of fact as to whether Galloway had any interest in the Divver lease. The chancellor found this fact against him, and unless the evidence was not sufficient to sustain that finding, or there was manifest error in the conclusion reached, the contentions of learned counsel for appellant cannot be sustained. Around this central and controlling point the whole case revolved. The record bristles with evidence introduced by one side or the other on this vital question. The case was fully and exhaustively presented by able counsel representing each party to the contro- . versy. Everything was done, and nothing was left undone, which should have been done by either party to bring all phases of the matters in dispute to the attention of the court. Our review of the record has convinced us that no useful purpose can be served by prolonging this litigation. The evidence is ample to warrant every material finding of the court below, and when this is true, there is no ground for reversal. We have frequently held that the findings of fact by a judge sitting as a chancellor, which necessarily involved the credibility of witnesses and the weight to be given their testimony, have the *392force and effect of the verdict of a jury and will not be disturbed if there be testimony to sustain them: Eppsteiner v. Isman, 239 Pa. 393. This rule has been asserted so frequently by our appellate courts as to make it a well-settled rule of practice. It is controlling in the present case. We might add, however, that a careful reading of the testimony contained in this voluminous record has failed to convince us that the learned chancellor committed any substantial error in his findings of fact. To discuss each of the numerous assignments would necessarily prolong the opinion without aiding in the solution of the question involved. We therefore refrain from so doing. We find nothing in any of the assignments which in our opinion constitutes reversible error.
Decree affirmed, costs to be divided equally and paid by same parties as directed in the court below.